Settled, ,by agreement of parties. See journal entry.
This day this cause was settled in pursuance of an agreement of settlement .made; and entered .iiitp in. writing and signed by all the parties to the suit in ■tips court by themselves and their respective .counsel, which said written .agreement has. been this .Jay filed herein and is referred to and ¡made a ¡ -part hereof. ..... . ;»,■ ■ , J-'A ' -Sin:
The court coming .now to render judgment in accordance with the terms of said written,agreement, finds that the; state of., Ohio was and is a prpper party defendant; in the .original action on apr peal jn fhe cir.quit court; an.d court of appeals of Columbiana county, Ohio-; that the real .estafe described in. plaintiffs petition has. escheated,to .and the title thereof is vested, in.fhe state;,of.¡QhÍ9fi that there is no error in the record and proceedings of the circuit court and court of appeals of Columbiana county, as complained of by the petition in error and cross-petition in error respectively. ;.;;;
: It is therefore ordered,- adjudged and decreed that the title to the real estate described in the petition be and the ..same is hereby vested.in t.he- state of Ohio and quieted in said sfate of Ohio as against all other .parties to. the original cause in the circuit *437cóuíit and coqrt. of: appeals:' of Coliimbian.a county* and as. against all other persons claiming under or thi'ough them or any of them.; and also a$ against any .other parties to the original action filed by the plaintiff,. in error in the common pleas cou,rt of Columbiana county, praying partitiqn, qf .the premises described in the petition, judgment and decree in which was appealed from, and against all parties claiming under;.or thropgh such parties or any of them.. . i ■ ; • •
And it is further ordered, adjudged and decreed that the judgment of the. court of appeals of Colunu biana county be and the same is hereby affirmed as to all parties and things save as herein otherwise ordered and decreed.. , . V
The original cause being an action in partition it is ordered, adjudged and decreed that all costs herein be taxed against the real estate described in the petition, and paid out of the proceeds thereof; and, by and in accordance with the agreement of the parties, filed herein, that P. M. Smith, attorney for plaintiff in error shall be and he is hereby allowed a counsel fee of two thousand ($2,000) dollars, and Nelson H. Tunnicliff, attorney for defendants in error, Peter Reilly et al., shall be and he is hereby allowed a counsel fee of thirteen hundred ($1300) dollars to be paid as aforesaid, and said counsel fees are hereby taxed as costs in this cause and charged against the said estate as others costs herein.